                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

Teresa Lynn Griffin,                    )           C/A No. 6:17-2173-DCC
                                        )
                            Plaintiff,  )
                                        )
v.                                      )           OPINION AND ORDER
                                        )
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                            Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits.       In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States

Magistrate Judge for pre-trial handling. The Magistrate Judge issued a Report and

Recommendation (“Report”) on July 25, 2018, recommending that the Court reverse the

decision of the Commissioner and remand for further proceedings.            ECF No. 23.

Neither party filed objections to the Report.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court.      Mathews v. Weber, 423 U.S. 261, 270–71

(1976).   The Court is charged with making a de novo determination of only those

portions of the Report that have been specifically objected to, and the Court may

accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the

absence of specific objections, the Court reviews the matter only for clear error. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the

                                                1
absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.’” (quoting Fed. R. Civ. P. 72 advisory

committee’s note to 1983 addition)).

       Having reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and adopts the

Report by reference in this Order.         Therefore, the Commissioner’s decision is

REVERSED and the Court remands this matter to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
October 23, 2018
Spartanburg, South Carolina




                                             2
